224 F.2d 559
Robert RYAN, Appellant,v.UNITED STATES of America, Appellee.
No. 12335.
United States Court of Appeals Sixth Circuit.
June 4, 1955.

Appellant not represented by counsel.
Edwin R. Denney, U. S. Atty., and B. Robert Stivers, Asst. U. S. Atty., Lexington, Ky., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
Robert Ryan appeals from the district court's order denying his motion to vacate judgment and sentence imposed for the burglary of a post office. On his trial, which took place two months after his arrest and appearance before the Commissioner, he waived counsel and pleaded guilty. He now contends that he was mistreated by arresting officers, and, as a result of a quantity of liquor which they gave him, was in such a state of intoxication that he suffered a mental "blackout" and had no control of his faculties when he pleaded guilty.


2
The confession was not used on his trial and it appears that appellant made no objections to the court as to any mistreatment, or any claim that the confession was secured from him in an unlawful manner at the time of his trial.


3
The district court, in denying appellant's motion to vacate judgment and sentence, observed that appellant had written two letters to the court more than a month after his sentence; that he had made no mention therein of any "blackout" or lack of understanding at the time of trial; and that, on the contrary, he appeared to be a perfectly rational person at the time and to understand the sentence which he received. The court concluded that appellant's claim was a fabrication and, accordingly, denied the motion.


4
From the record and from the foregoing, there appears no error and no reason to disturb the order of the district court, which is hereby affirmed.